 1   DANIEL L. OLSEN, #261645
     Abrate and Olsen Law Group
 2   655 University Ave, Suite 230
     Sacramento, California 95825
 3
     Telephone: (916) 550-2688
 4   Attorney for James Masterson
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No.: 2:18-cr-00010-TLN
     UNITED STATES OF AMERICA,                         )
10                                                     )
                  Plaintiff,                           )   STIPULATION REGARDING
11                                                     )   AMENDMENT TO THE SPECIAL
         vs.                                           )   CONDITIONS OF RELEASE
12   JAMES MASTERSON,                                  )
                                                       )   DATE: February 8, 2019
13                Defendant.                           )
                                                       )   COURT: Hon. Kendall J. Newman
14
15
16
           IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES
17
           1. Mr. Masterson is currently on pre-trial release under the supervision of Pretrial
18
              Services with a secured $50,000 bond.
19
           2. One of the conditions of his release is home detention, where he is confined to his
20
              home unless he gets prior approval of his pre-trial service’s officer to leave.
21
           3. Since his release in March of 2018, Mr. Masterson has been mostly in compliance
22
              with all of his conditions of release.
23
           4. Mr. Masterson has children that live at a different house. Due to the odd hours of his
24
              employment, it is difficult to see his children regularly. To accommodate his desire to
25
              spend more time with his children, we request he be moved from home detention to
26
              curfew.
27
           5. Pretrial services does not have an objection to this request.
28
           6. The Government does not have an objection to this request.


                                                                                                -1-
 1        7. By this stipulation, defendant now moves for an order to amend Mr. Masterson’s
 2           special conditions of release from “home detention” to “curfew” as specified in the
 3           attached amended special conditions of release. All other orders currently in effect
 4           will remain in effect.
 5
 6
     IT IS SO STIPULATED.
 7
 8   DATED: February 8, 2019                           By:    /s/ Daniel L. Olsen
                                                              DANIEL L. OLSEN
 9                                                            Attorney for James Masterson
10
11
12
     DATED: February 8, 2019                                  McGregor Scott
13                                                            United States Attorney
14                                                     By:     /s/ Daniel L. Olsen for
                                                              Justin Lee
15                                                            Assistant United States Attorney
16   IT IS SO ORDERED.
17   DATED: February 8, 2019
18
19
20
21
22
23
24
25
26
27
28



                                                                                            -2-
            SECOND AMENDED SPECIAL CONDITIONS OF RELEASE



                                                      Re: Masterson, James
                                                      No.: 2:18-CR-00010
                                                      Date:February 8, 2019
1. You must report for Pretrial Services upon the first working day following your release from
   custody;

2. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

3. You must not associate or have any contact with co-defendants in this or related cases,
   unless in the presence of counsel or otherwise approved in advance by the pretrial services
   officer;
4. You must reside at a location approved by the pretrial services officer and not move or
   absent yourself from this residence for more than 24 hours without the prior approval of the
   pretrial services officer;

5. You must cooperate in the collection of a DNA sample;

6. You must restrict your travel to the Eastern District of California and the Western District
   of Pennsylvania unless otherwise approved in advance by the pretrial services officer;

7. You must not obtain a passport or other travel documents during the pendency of this case;

8. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written proof
   of divestment of all firearms/ammunition currently under your control;

9. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
   substance without a prescription by a licensed medical practitioner; and you must notify
   Pretrial Services immediately of any prescribed medication(s). However, medicinal
   marijuana prescribed and/or recommended may not be used;

10. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
    You must pay all or part of the costs of the testing services based upon your ability to pay,
    as determined by the pretrial services officer;

11. You must participate in a program of medical or psychiatric treatment, including treatment
    for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
   all or part of the costs of the counseling services based upon your ability to pay, as
   determined by the pretrial services officer;

12. You must report any contact with law enforcement to your pretrial services officer within
    24 hours;

13. You must participate in the following location monitoring program component and abide
    by all the requirements of the program, which will include having a location monitoring unit
    installed in your residence and a radio frequency transmitter device attached to your person.
    You must comply with all instructions for the use and operation of said devices as given to
    you by the Pretrial Services Agency and employees of the monitoring company. You must
    pay all or part of the costs of the program based upon your ability to pay, as determined by
    the pretrial services officer;

14. CURFEW: You must remain inside residence every day from 10:30pm to 6:00am, or as adjusted
    by the pretrial services officer for medical, religious services, employment or court-ordered
    obligations.
